Citation Nr: 1525951	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  07-20 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a chronic disability manifested by joint aches claimed as osteoarthritis, to include as due to an undiagnosed illness.

2.  Entitlement to an effective date earlier than September 1, 2010, for the award of service connection, and a 70 percent rating, for schizophrenia, paranoid type (previously evaluated as schizoaffective disorder, and previously claimed as posttraumatic stress disorder (PTSD)).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, J.C.


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran had active service from October 1988 to January 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2006 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In the March 2006 rating decision, the RO determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for a disability manifested by joint aches, to include as due to an undiagnosed illness.  In a September 2006 rating decision, the RO reopened the Veteran's previously denied claim for entitlement to service connection for joint aches, and denied the reopened claim.  The September 2010 rating decision granted the Veteran's claim for entitlement to service connection for schizophrenia, paranoid type, effective September 1, 2010, and assigned an initial rating of 70 percent.

In October 2008, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge with regard to the issue of entitlement to service connection for a chronic disability manifested by joint aches claimed as osteoarthritis, to include as due to an undiagnosed illness.  A transcript of that hearing has been associated with the claims file.

In an April 2009 decision, the Board affirmed the RO's reopening of the previously denied claim and remanded the reopened claim for further development.  The case was returned to the Board and in a February 2011 remand, the Board remanded the issues of entitlement to service connection for a chronic disability manifested by joint aches claimed as osteoarthritis, to include as due to an undiagnosed illness, and entitlement to an effective date earlier than September 1, 2010, for the award of service connection for schizophrenia, for further development.  

In January 2012, the Board received copies of service treatment records from the appellant.  The Board notes that VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant or representative.  38 C.F.R. §§ 19.37, 20.1304 (2014).  The service treatment records are copies of the service treatment records already of record in the Veteran's claims file, and have been considered by the RO.  Thus, as the evidence received in January 2012 is duplicative of the evidence which was for consideration before the RO, the Board finds no prejudice to the Veteran in proceeding to adjudicate this appeal.

In April 2012, the Board issued a decision which denied entitlement to service connection for a chronic disability manifested by joint aches claimed as osteoarthritis and granted an effective date of July 16, 2004, but no greater, for the award of service connection for schizophrenia.  Subsequently, the Veteran was provided a September 2013 letter notifying him of the Board's duties under Bryant v. Shinseki, 23 Vet. App. 488 (2010) and 38 C.F.R. § 3.103(c)(2), to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position."  38 C.F.R. § 3.103(c)(2) (2014).  The Veteran was notified further that he had the right to request a new hearing prior to the Board's de novo readjudication of his appeal.  In October 2013, the Veteran responded that he wished for the Board to vacate his prior decision and issue a new decision after a new Board videoconference hearing had been conducted.  In June 2014, the Board vacated its April 2012 decision.  In September 2014, he was notified that he was scheduled for a videoconference hearing before the Board in December 2014.  The Veteran did not appear for the hearing, and in a March 2015 statement, he reported that he did not wish to appear for another Board hearing.  Accordingly, the Board considers the Veteran's October 2013 hearing request to be withdrawn, and will proceed with appellate review.  38 C.F.R. § 20.704 (2014).


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran has a chronic disability manifested by joint aches, to include osteoarthritis, that is related to service. 

2.  The Veteran's claim for entitlement to service connection for posttraumatic disorder, construed as a claim for all acquired psychiatric disabilities however diagnosed, was received on July 16, 2004.

3.  A September 2010 VA examiner found that the Veteran had a diagnosis of schizophrenia and that it was as likely as not that he had his first psychotic break in active duty service.


CONCLUSIONS OF LAW

1.  A chronic disability manifested by joint aches to include osteoarthritis and to include as due to an undiagnosed illness, was not incurred in, or aggravated by, active duty service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for an effective date of July 16, 2004, but no earlier, for the award of service connection for schizophrenia have been met.  38 U.S.C.A. §§ 5101, 5110, 5107(b) (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.151, 3.155, 3.157, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id. 

Prior to initial adjudication of the Veteran's claim for entitlement to service connection for a chronic disability manifested by joint aches, to include osteoarthritis, and also as due to undiagnosed illness, a notice letter was issued to the Veteran in September 2005.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  Since the Board has concluded that the preponderance of the evidence is against the claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed in this regard.  See Dingess/Hartman v. Nicholson, 19 Vet. App. at 490.

The Veteran has not been provided with proper notice for his claim of entitlement to service connection for joint aches based on an undiagnosed illness.  Nevertheless, the Board finds that any notice defect does not affect the essential fairness of the adjudication of the undiagnosed illness claim, and that the Veteran is not prejudiced thereby.  In this regard, an April 2007 statement of the case provided the Veteran with the relevant criteria.  Thus, the Veteran had actual knowledge of the information and evidence necessary to substantiate an undiagnosed illness claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In addition, the Veteran has been represented by a service organization during the appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's representation by counsel 'is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error').  Finally, as explained below, the Veteran's claim for entitlement to service connection for an undiagnosed illness cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Once the duty to notify has been satisfied, and the claimant has been given the opportunity to submit information and evidence in support of his claims, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds that the notice requirements have been met in this case.

With regard to the Veteran's appeal of the proper effective date assigned for the grant of service connection for schizophrenia, VA was not required to provide the Veteran with additional notice.  In this regard, because the September 2010 rating decision granted the Veteran's claim of entitlement to service connection, such claim is now substantiated.  His filing of a notice of disagreement as to the effective date assigned in the September 2010 determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the effective date assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2014). 

As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  In this regard, an April 2011 letter and an October 2011 statement of the case, informed the Veteran of the information and evidence needed to substantiate his earlier effective date claim.  The statement of the case also informed the Veteran of the regulations governing effective dates.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve an earlier effective date for the grant of entitlement to service connection for schizophrenia.

The Board concludes VA's duty to assist has been satisfied in this case.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran was afforded medical examinations in April 2010 and July 2011.  As noted in the February 2011 remand, the Board found that the April 2010 VA examination report was inadequate because the VA examiner did not specifically address, or exclude, whether it was at least as likely as not that the Veteran's current osteoarthritis was related to the tasks that he was required to perform in service as a cannon crewmember and/or the weather conditions that he was exposed to while in service in Southwest Asia.  The July 2011 opinion was rendered by a medical professional following a thorough examination and interview of the Veteran.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304. 

The Veteran was afforded a September 2010 VA psychiatric examination to obtain an opinion as to whether he had an acquired psychiatric disability that could be directly attributed to service.  However, an examination is not necessary to make a decision on the earlier effective date claim. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans service organization.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim of entitlement to service connection for a chronic disability manifested by joint aches.  The hearing focused on the evidence necessary to substantiate the Veteran's claim for service connection.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Additionally, the Veteran was afforded a new hearing before the undersigned VLJ, and he withdrew his request for such hearing in March 2015.  Accordingly, any error in notice or assistance by the VLJ at the October 2008 Board hearing constitutes harmless error.

I.  Service Connection Claim

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2014).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is recognized as a chronic condition under 38 C.F.R. § 3.309(a).

Service connection may be awarded on a presumptive basis to a Persian Gulf veteran who (1) exhibits objective indications; (2) of a chronic disability such as those listed in paragraph (b) of 38 C.F.R. § 3.317 ; (3) which became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10% or more not later than December 31, 2016; and (4) such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  Gutierrez v. Principi, 19 Vet. App. 1, 7 (2004); 38 U.S.C. § 1117 (West 2014); 38 C.F.R. § 3.317 (2014); 76 Fed. Reg. 81834-81836 (Dec. 29, 2011).

Objective indications of a chronic disability include both 'signs', in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(3-5).

Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, fatigue, signs or symptoms involving the skin, headaches, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

In addition to certain chronic disabilities from undiagnosed illness, service connection may also be given for medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs and symptoms, as well as for any diagnosed illness that the VA Secretary determines by regulation warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i)(B).

The Veteran contends that he is entitled to service connection for a chronic disability manifested by joint aches claimed as osteoarthritis, to include as due to an undiagnosed illness.  For the reasons that follow, the Board finds that service connection is not warranted.

An April 2010 VA examination report reflects that, following X-ray examinations, the Veteran had a diagnosis of polyarthralgia to include: moderate bilateral shoulder acromioclavicular (AC) joint osteoarthritis, mild osteoarthritis of the elbows, and mild osteoarthritis of the knees.  A July 2011 VA examination report additionally diagnosed bilateral hip strain.  Thus, the Veteran has a current disability during the period on appeal, satisfying the first element of a service connection claim.

The Veteran's service treatment records indicate that he reported knee, leg and back pain during service.  A May 1988 enlistment examination report reflects that the Veteran's upper extremities, feet, lower extremities, and spine were normal.  In a May 1988 report of medical history, the Veteran denied having had swollen or painful joints, a painful or "trick" shoulder or elbow, or recurrent back pain.  An August 1989 service treatment record indicates that the Veteran reported having had sharp pains through the legs and feet for one month.  The assessment was pes cavus.  A December 1989 service treatment record indicates that the Veteran complained of upper back pain for one week.  He denied trauma.  He stated that the pain just came and that at times the pain was so severe that it left him breathless.  An X-ray of the spine was within normal limits.  The diagnosis was muscle strain.  He was prescribed Motrin and returned to duty.

A June 1991 report of medical history indicates that the Veteran denied having swollen or painful joints.  He also denied having had a painful or "trick" shoulder or elbow or recurrent back pain. 

A November 1991 service treatment record indicates that the Veteran complained of bilateral knee problems for the past one and a half months.  He reported that pain occurred with running or walking long distances and standing.  The Veteran also stated that his knees felt weak and ready to give out after running.  There was no history of trauma or history of previous complaint.  He was seen for the problem two weeks before and given a profile for running.  He was also given Indocin but had only been taking them twice a day for pain localized to the medial aspect of the right patella with radiation.  On physical examination, the Veteran had no swelling/ecchymosis, minimal tenderness on palpation, and a full active range of motion.  He was able to do squats.  Neurovascular was intact.  The assessment was right knee pain. 

A November 1991 report of medical history reflects that the Veteran reported having swollen or painful joints and recurrent back pain.  The Veteran reported that he had knee problems for which he was taking medication and constant minute pain with occasional sharp pains during labor.  A physician's note reflects that the pain occurred at 1 degree with increased strenuous exercise/activity. 

A December 1991 service treatment record indicates that the Veteran had complained of knee pain for the past two months.  There was no history of trauma.  The Veteran stated that he had pain when walking or standing and that the pain increased when running.  He also stated that the knee felt like it was going to give out after running.  The Veteran was given Indocin for the knees.  There was no numbness or paresthesias.  On physical examination, the Veteran's knees were symmetrical bilaterally without erythema, echinoses or edema.  The knees were tender to palpation on the medial aspect of the right patella.  Lachman and McMurray tests were negative.  There was instability on valgus/varus stress.  The neurovascular was intact.  Strength was 5/5.  The assessment was right knee pain. 

An August 1998 private post-service treatment record reflects that the Veteran complained of having mid-thoracic back pain, which started four days before.  He stated that it was tender with twisting or bending and painful when he took a deep breath.  He denied fever, chills, or a productive cough.  On physical examination, his back showed no tenderness to palpation and had a full range of motion.  The assessment was mid-thoracic back pain, most likely musculoskeletal.  The Veteran was given samples of Daypro and told to use heat to the area and not to do any heavy lifting. 

A July 2006 VA treatment record reflects that the Veteran reported that his bilateral knees and elbows were "killing [him]," especially with lifting objects and climbing stairs.  He reported that it was worse over the past 1 to 2 weeks.  The assessments were general osteoarthritis and probable epicondylitis of the elbows. 

The April 2010 VA examination report reflects that the Veteran reported the onset of joint pain being in the early 1990s.  At the July 2011 VA examination, the Veteran reported that his joint pain had been present since 1992, shortly after separation from the military. 

In a November 2006 statement, the Veteran asserted that his duties as a bravo cannon crew member in service required extensive heavy lifting and put severe strain on his joints.  In an attachment to the statement, he described his duties, which included being exposed to various weather conditions ranging from extreme cold to extreme heat, as well as lengthy durations of humid and/or rainy days.  He also reported that his duties included performing several tasks that required heavy lifting.  He also noted that they had to dig foxholes. 

The Veteran was evaluated at a VA examination in July 2011.  The VA examiner reviewed the Veteran's claims file, including his service treatment records.  After reviewing the record, the VA examiner noted that the service treatment records revealed one report of, and follow-up visit for, knee pain.  However, the VA examiner noted that subsequent to these dates in November 1991, there were no further complaints of knee pain or any other joint symptoms suggestive of a chronically disabling pattern.  The VA examiner noted that in fact, there was no documented report of joint pain until August 1998 at which time he complained of upper back pain.  X-rays were normal and showed no osteoarthritis.  There were no additional reports of spine or joint complaints during the time of continual care with his civil provider from 1998 to 2003.  Subsequent joint pain complaints were not reported until 2006 at the time of his first new patient encounter with the Louisville VA Medical Center.  The VA examiner found that this pattern of "presentation of illness" of the joint/spine symptoms did not correlate with a relationship to active military service, primarily because of the lack of symptoms for approximately six years post-separation with an additional lag time of approximately eight years.  The VA examiner further noted that there was no established diagnosis of arthritis or polyarthralgia during active military service or within one year of separation from active duty.  Consequently, the VA examiner opined that the Veteran's current polyarthralgia and osteoarthritis are not caused by or the result of the Veteran's active military service, in particular the bilateral knee complaints of 1991.

The VA examiner also considered the appellant's military occupational specialty (MOS) as cannon crewman and the weather conditions he was exposed to in Southeast Asia.  The VA examiner found that the Veteran's Southwest Asia demobilization physical examination revealed no significant concerns regarding possible exposures.  The VA examiner noted that he had considered the Veteran's MOS duties, which included testing, inspecting and storing ammunition, missiles and torpedoes, conducting preventative and routine maintenance on weapons and related equipment, establishing and maintaining radio and wire communications, and operating weapons targeting, firing and launching computer systems.  Considering this, the VA examiner opined that there was no clinical indication that the Veteran's current symptoms were related to Southwest Asian exposure to climate changes or his MOS duties.  The VA examiner stated that this was supported by the evidence of record that did not indicate a pattern of chronically disabling joint or spine symptoms until 2006, nearly 15 years post-Persian Gulf War service and approximately 16 years post-separation from active duty.  Prior to 2006, there were only 3 complaints of record of joint and/or spine symptomatology.  Therefore, the VA examiner opined that the Veteran's current joint and spine osteoarthritis were not caused by his military service to include that of his duties as a cannon crewmember, the climate in Southwest Asia, or any other incident of the Veteran's service. 

The Board finds the July 2011 VA opinion to be probative as the VA examiner provided a rationale for his opinion and reviewed the Veteran's claims file, including his service treatment records.  The VA examiner also specifically addressed the Veteran's contention that his disability was due to his MOS duties and/or exposure to the climate of Southwest Asia. 

The Veteran has contended that osteoarthritis is related to service.  Although a lay person may be competent to report the etiology of a disability, osteoarthritis is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson, 581 F.3d 1313.  Even if the Veteran was competent to provide an opinion as to the etiology of a disorder which is typically confirmed by X-rays, the Board finds that the probative value of any such opinion is outweighed by that of the July 2011 VA examiner, who has education, training and experience in evaluating the etiology of ostearthritis.  The VA examiner reviewed the Veteran's claims folder and opined that it was not at least as likely as not that the Veteran's osteoarthritis was related to his in-service complaints, MOS duties, or service in Southwest Asia. 

At the October 2008 Board hearing, the Veteran stated that his private physician told him that his joint problems were due to scar tissue forming over injuries that he had sustained earlier in his life.  He stated that the physician, V.S., believed his history in the Army and lifting rounds caused his joint deterioration.  The Board finds the Veteran's statements regarding what his physician told him too attenuated to constitute competent medical evidence of a nexus to service-connected disability.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (finding that the connection between what a physician said and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is too attenuated and inherently unreliable to constitute medical evidence).  While a Veteran may be competent to simply report that a physician had told him that he had a particular diagnosis, a Veteran is not competent to relay a medical opinion which may be much more complex than a simple diagnosis.  Although the physician's treatment records have been associated with the file, there is no indication in the records that the physician believed there was a nexus between the Veteran's joint pain and service. 

Service connection may be granted for arthritis based upon a showing of continuity of symptoms from service to present.  During his October 2008 hearing before the Board, the Veteran asserted that he has had joint pain since service.  In a July 2006 notice of disagreement, the Veteran stated that he was a Gulf War veteran and the joint pain and weakness started soon after his return.  He also stated that his symptoms manifested shortly after his return from the Gulf in a September 2011 statement.  The Veteran's DD Form 214 reflects that he served in Southwest Asia from October 1990 to April 1991.  He was discharged from service in January 1992. 

The Veteran is competent to report symptoms of pain.  However, the Board finds that the Veteran's assertion that he has had symptoms of joint pain since service is not credible.  In his July 2004 original claim, which included a claim for entitlement to service connection for aches in joints, he claimed "symptoms began after separation of active duty."  The August 1998 private treatment record reflects that the Veteran reported having mid-thoracic back pain which started four days prior.  The July 2011 VA examination report reflects that the Veteran reported that the symptoms of joint pain had been present since 1991, shortly after separation from the military.  Additionally, the claims file contains private treatment records from 1998 to 1999 and from 2002 to 2004, but there is no indication the Veteran reported having any joint pain, other than the mid-thoracic back pain noted above.  The Board acknowledges that the absence of any corroborating medical evidence supporting his assertions, in and of itself, does not render his statements not credible, but that such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of a veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  Due to the Veteran's inconsistent statements regarding the onset of his joint symptoms and the lack of evidence of treatment for joint pain in the years following service, the Board finds that the Veteran's assertion that he has had joint pain since service is not credible. 

To the extent that the Veteran contends that his joint symptomatology is due to an undiagnosed illness, the Board finds that the symptomatology of which the Veteran has complained has not resulted in a disability that can be said to be "undiagnosed."  As noted above, the Veteran's joint pain has been attributed to a clinical diagnosis of osteoarthritis.  Thus, as there is medical evidence attributing the Veteran's symptoms to a clinically diagnosed disorder, the requirements for entitlement to service connection under 38 C.F.R. § 3.317 have not been met. 

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a chronic disability manifested by joint aches claimed as osteoarthritis.  The July 2011 VA examiner found that the Veteran's current polyarthralgia and osteoarthritis was not caused by or the result of the Veteran's active military service, in particular the bilateral knee complaints in 1991.  She also found that there was no clinical indication that the Veteran's current symptoms were related to Southwest Asia exposure to include climate changes or his MOS duties.  As noted above, the Board finds the July 2011 VA opinion to be probative as the VA examiner provided a rationale for the opinion and reviewed the Veteran's claim file, including his service treatment records and private treatment records.  Although the Veteran has asserted that he has had symptoms of joint pain since service, as discussed above, the Board does not find the Veteran's assertion to be credible.  There is also no evidence that the Veteran had osteoarthritis warranting a compensable rating within one year of discharge from service.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Earlier Effective Date Claim

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.400, 3.400(b)(2) (2014).  If a claim is reviewed at the request of the claimant more than one year after the effective date of a liberalizing law, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114 (a)(2).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101(30) (West 2014); 38 C.F.R. § 3.1(p) (2014).

The date of receipt shall be the date on which a claim, information or evidence was received by VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r) (2014).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155 (2014).

Under 38 C.F.R. § 3.157, a report of examination or hospitalization by VA will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157(b)(1) state that such reports must relate to examination or treatment of a disability for which service-connection has previously been established or that the claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1) (2014). 

In July 2005, the RO denied the Veteran's claim for entitlement to service connection for PTSD.  The Veteran filed a notice of disagreement with the denial in August 2005.  A March 2006 rating decision continued the denial of service connection for PTSD.  In a July 2006 statement, the Veteran stated that he wished to change his claim from entitlement to service connection for PTSD to entitlement to service connection for schizoaffective disorder.  The RO construed the statement as a withdrawal of his claim for PTSD and a claim for entitlement to service connection for schizoaffective disorder.  In an April 2007 rating decision, the RO denied the Veteran's claim for entitlement to service connection for schizoaffective disorder.  In a September 2007 statement, construed as a notice of disagreement with the April 2007 rating decision by the RO, the Veteran noted that he also had a claim pending for PTSD.  A September 2007 statement of the case denied the Veteran's claim for schizoaffective disorder.  The Veteran filed a substantive appeal of the issue in October 2007.  In the substantive appeal, the Veteran also discussed the issue of entitlement to service connection for PTSD.  The RO construed the Veteran's statement as a claim to reopen his claim for entitlement to PTSD and denied the claim in a February 2008 rating decision.  A notice of disagreement with the February 2008 RO denial was received in April 2008. 

In an April 2009 decision, the Board denied the issue of entitlement to service connection for a psychiatric disability other than PTSD.  The Veteran appealed the April 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court), which in a July 2010 Order, granted a July 2010 Joint Motion for Partial Remand of the case to the Board.  Although not specifically stated in the Court's Order, such Partial Remand action served to vacate the portion of the April 2009 Board decision which denied the Veteran's claim for entitlement to service connection for a psychiatric disability, other than PTSD.

In April 2009, the Board also remanded the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for PTSD for issuance of a statement of the case.  Thereafter, the RO issued a pertinent statement of the case in March 2010, and the Veteran submitted a corresponding substantive appeal in April 2010.  A September 2010 rating decision granted service connection for schizophrenia, paranoid type (previously evaluated as schizoaffective disorder- previously claimed as PTSD) with an evaluation of 70 percent, effective September 1, 2010.

In the February 2011 remand, the Board observed that despite the previous separate adjudications of the Veteran's PTSD, and psychiatric disability other than PTSD, claims, such claims were inextricably intertwined per Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the appellant's description of the claim, reported symptoms, and the other information of record).  As such, the claim must be considered a claim for service connection for any and all psychiatric disability clinically indicated.  Therefore, the RO's September 2010 grant of service connection for paranoid type schizophrenia was considered a full grant of the benefit sought on appeal (i.e. - entitlement to service connection for a psychiatric disability however diagnosed) and the service connection claim for psychiatric disability, however diagnosed, was no longer before the Board. 

The September 2010 rating decision granted entitlement to service connection for schizophrenia based on a September 2010 VA examination report.  The September 2010 VA examiner found the Veteran had a diagnosis of schizophrenia, paranoid type.  The September 2010 VA examiner found that based on her understanding of the causes and course of the Veteran's psychiatric illness, letters from family members who knew the Veteran prior to entering military service, and the Veteran's own description of his military service experiences, it appeared that it was as likely as not that the Veteran had his first psychotic break during military service and that the psychotic break was triggered by the enormous stress of serving in combat deployment. 

As noted above, the effective date of an evaluation and award of compensation based on an original claim will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.400, 3.400(b)(2) (2014).  Although the date of the September 2010 VA examination represented the earliest date that the Veteran proved his claim, that date is not synonymous with the date entitlement arose.  The date entitlement arose is not the date that the RO receives the evidence but the date to which that evidence refers.  See McGrath v. Gober, 14 Vet. App. 28, 35 (2000); see also DeLiosio v. Shinseki, 25 Vet. App. 45, 56 (2011) (citing 38 U.S.C. § 5110(a)) (entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition).  In McGrath, the Board granted an effective date based on the date of a medical opinion which post-dated the claim.  The Court found that "when an original claim for benefits is pending . . . the date on which the evidence is submitted is irrelevant even if it was submitted over twenty years after the time period in question."  Id.  The Court noted that, "the effective date of an award 'shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.'"  Id.  (citing 38 U.S.C. § 5110(a)).  In DeLisio, the Court noted that the "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation.  DeLisio, 25 Vet. App. at 51 (citing 38 C.F.R. § 3.400).

Here, the VA examiner related the Veteran's schizophrenia to service.  The VA examiner found that it was as likely as not that the Veteran had his first psychotic break during military service.  She noted that during the age the Veteran served in the military, which was age 18 until age 22, is the age range that typically coincides with the first psychotic break for people who eventually develop schizophrenia.  Thus, the VA examiner confirmed that the Veteran's schizophrenia was related to military service.  The VA examiner's opinion indicates that entitlement had arisen, but the evidence did not substantiate his claim until the date of the examination.  When the medical nexus element is the only element remaining to be substantiated, the date entitlement arose with respect to service connection claims cannot be solely dependent on the date of an examination or opinion.  To find otherwise would result in the assignment of effective dates, in some instances, based on when the Veteran could be scheduled for an examination and not on the facts found or the date entitlement arose.  Such results would not be in accordance with 38 U.S.C.A. § 5110(a) or 38 C.F.R. § 3.400(q)(2), (r). 

The Veteran filed a claim for entitlement to service connection for PTSD in July 2004.  He also filed a claim for bipolar disorder at that time.  He stated that he had suffered from chronic bipolar disorder and PTSD since his discharge from the Army.  Even though the Veteran specified that he sought service connection for PTSD, his claim constituted a claim for service connection for an acquired psychiatric disability, however diagnosed.  As such, the claim was not limited only to the diagnosis that the Veteran references, but rather, must be considered a claim for service connection for any and all psychiatric disabilities clinically indicated.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

As noted above, the RO denied the Veteran's claim in a July 2005 rating decision and the Veteran filed a notice of disagreement in August 2005.  A new rating decision was issued in March 2006, which confirmed and continued the denial.  In a July 2006 statement, the Veteran requested to change his claim for PTSD to schizoaffective disorder.  He stated that the condition manifested itself during his service in the Gulf War.  He also stated that his social worker advised him that he had tested positive for schizoaffective disorder and it was related to his military service.  The RO construed this statement as a new claim for entitlement to service connection for schizoaffective disorder and as a withdrawal of his appeal for entitlement to service connection for PTSD.  However, the Veteran did not state that he intended to withdraw his appeal for PTSD.  In fact, in the June 2007 substantive appeal for his joints claim, the Veteran noted that he also had a claim pending for PTSD.  Moreover, as noted above, a claim for service connection for PTSD must be considered a claim for service connection for any and all psychiatric disabilities clinically indicated.  Therefore, the Board finds that the Veteran did not withdraw his claim for entitlement to service connection for PTSD in July 2006.  A statement of the case was issued on the issue of entitlement to service connection for schizoaffective disorder in September 2007 and on the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for PTSD in March 2010.  The Veteran filed timely substantive appeals on both issues, in October 2007 and April 2010 respectively.  Consequently, the Veteran's claim for entitlement to service connection for an acquired psychiatric disability has been pending since July 16, 2004, the date of receipt of his claim for entitlement to service connection for PTSD. 

The September 2010 VA examiner found that it was as likely as not that the Veteran had his first psychotic break during military service and that the break was triggered by the enormous stress of serving in a combat deployment.  Thus, the VA examiner indicated that the Veteran has had schizophrenia since service.  An October 2003 private treatment record reflects that the Veteran had questionable schizoaffective disorder.  Therefore, the facts indicate the Veteran has had schizoaffective disorder since service.  The date entitlement arose is not the date that the RO receives the evidence but the date to which that evidence refers and shall be fixed in accordance with the facts found.  See McGrath, 14 Vet. App. at 35.  Consequently, entitlement to service connection for schizoaffective disorder arose prior to the Veteran's claim for service connection in July 2004.  The effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  Accordingly, an effective date of July 16, 2004, but no earlier, is granted for the award of service connection for schizophrenia. 



ORDER

Entitlement to service connection for a chronic disability manifested by joint aches claimed as osteoarthritis, to include as due to an undiagnosed illness, is denied.

Entitlement to an effective date of July 16, 2004, but no earlier, is granted for the award of service connection for schizophrenia, paranoid type.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


